AYRES, Judge.
Defendant appealed from a judgment making executory an award of past-due alimony and directing that a writ of fieri facias issue therefor. The appellant has neither appeared nor filed a brief in this court.
Under Uniform Rules, Courts of Appeal, Rule VII, Section S (b), 8 LSA-R.S., the court may, ex proprio motu, “Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case * *
Therefore, the appeal is dismissed at appellant’s cost.